Citation Nr: 1030446	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-31 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Don E. McCown, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to September 
1988, and from September 1990 to June 1991.  The Veteran died in 
June 2005.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for the cause of the 
Veteran's death.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

It is at least as likely as not that service-connected cardiac 
risk factors, including hypertension, contributed materially to 
causing the Veteran's death from a cardiac etiology.


CONCLUSION OF LAW

Service-connected cardiac risk factors, including hypertension, 
contributed materially to causing the Veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is granting the benefit sought on appeal.  Therefore, 
it is not necessary to discuss VA's duties to notify or assist 
the claimant in substantiating the claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Cause of Death

The appellant is seeking service connection for the cause of the 
Veteran's death.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying cause, 
or be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, there 
must have been a causal connection.  38 C.F.R. § 3.312.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

During the Veteran's lifetime, service connection was established 
for a cardiovascular disorder, which the RO described as 
"borderline diastolic high blood pressure and abnormal Holter 
monitor studies with occasional tachycardia."  Service 
connection was also established for post-traumatic stress 
disorder (PTSD) and for gynecomastia.  The Veteran received 
treatment, with medication, for hypertension.

The coroner's report indicates that the Veteran died in his 
sleep, at a residence.  The Veteran's girlfriend reported that 
early that morning she was awakened by his snoring and gurgling 
respirations in his sleep.  She reported that she rolled him over 
on his back, and went to another room to sleep.  She stated that 
later that morning she was awakened when a friend arrived to pick 
up the Veteran to go to work.  She indicated that she went to 
wake the Veteran and found that he was cool and not breathing.  
She reported that he had been complaining of chest pain over the 
preceding week.  The coroner reported that the Veteran was not 
sent for an autopsy due to his history of heart trouble and high 
blood pressure and his list of medications.  On the death 
certificate, the certifier entered "unknown cause" in the space 
for the cause of the Veteran's death.

In September 2007, a VA physician reviewed the claims file in 
order to provide an opinion regarding the likely cause of the 
Veteran's death.  The physician stated that, in the absence of 
better documentation, he could not attribute the Veteran's death 
to his arrhythmia without resort to unfounded speculation.

In March 2010, the Board sent a request for another medical 
opinion, from a VA medical specialist.  The Board asked that a 
cardiologist review the claims file and provide an opinion as to 
the likelihood that the Veteran's service-connected disabilities 
caused or contributed to causing his death.  In April 2010, a VA 
cardiologist reviewed the claims file and provided an opinion.  
The cardiologist discussed the Veteran's medical records from the 
1990s and 2000s.  The cardiologist stated that the medical 
records showed that the Veteran had clear hypertension, not just 
borderline high blood pressure.  The cardiologist noted the 
Veteran's risk factors for a cardiac event.  The cardiologist 
stated that the exact cause of the Veteran's death was impossible 
to determine, but he concluded that the Veteran died of a cardiac 
etiology.  The cardiologist provided the opinion that it is at 
least as likely as not that the Veteran's service-connected 
cardiac risk factors contributed to a condition which caused his 
death.

The physician who reviewed the file in 2007 found the evidence 
inconclusive as to the cause of the Veteran's death.  The 
physician who reviewed the file in 2010 discussed the relevant 
assembled evidence in detail, and explained the significance of 
particular pieces of evidence to the question of the cause of the 
Veteran's death.  While acknowledging the uncertainty left by the 
available evidence, the 2010 reviewer provided a well-explained 
and convincing opinion regarding the cause of the Veteran's 
death.  Thus, after resolving all doubt in the appellant's favor, 
the Board finds that a grant of service connection for the cause 
of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


